Citation Nr: 0101165	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  98-00 715	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left knee 
disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression, claimed as 
secondary to service-connected disability. 

3.  Entitlement to an increased rating for lumbosacral strain 
with pain, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from February 1983 to April 
1985. 

In a July 1987 decision, the Board of Veterans' Appeals 
(Board) denied service connection for a left knee disorder.  
The appeal as to the claim of service connection for the 
veteran's left knee disorder arises from an October 1996 
rating decision, in which the RO concluded that new and 
material evidence had not been submitted to reopen the claim.  
In January 1997, the veteran submitted a written statement 
expressing his disagreement with a December 1996 rating 
decision.  Although the RO did not refer to the claim of 
service connection for the veteran's left knee disorder in 
the December 1996 rating decision, the veteran's written 
statement specifically expressed disagreement with the denial 
of service connection for a disorder of his left lower 
extremity, and the statement is, therefore, construed as a 
notice of disagreement to the October 1996 denial of the 
veteran's petition to reopen his claim involving the left 
knee.  

The October 1996 rating decision additionally denied service 
connection for an acquired psychiatric disorder, to include 
depression.  In a December 1996 rating decision, the RO, 
among other things, confirmed the denial of service 
connection for an acquired psychiatric disorder, to include 
depression, but the RO erroneously characterized the issue as 
a claim by the veteran that new and material evidence had 
been submitted to reopen the claim of service connection for 
an acquired psychiatric disorder, to include depression.  
This characterization was erroneous because the RO's October 
1996 rating decision denying service connection for an 
acquired psychiatric disorder, to include depression, was not 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1996 and 2000).   The Board 
characterizes this issue as a claim of secondary service 
connection for an acquired psychiatric disorder, to include 
depression, because the veteran has contended, in effect, 
that he has an acquired psychiatric disorder, to include 
depression, which results from pain caused by his other 
disabilities, including his service-connected low back 
disability.  The veteran timely appealed this issue to the 
Board.  

The appeal as to the claim for entitlement to an increased 
rating for a low back disorder arises from the December 1996 
rating decision, in which the RO also continued a 20 percent 
rating for the veteran's service-connected low back disorder.  
The veteran timely appealed this issue to the Board.

The Board decision on the new and material evidence issue is 
set forth below.  However, the claims for secondary service 
connection for an acquired psychiatric disorder, and for a 
higher evaluation for a low back condition are addressed in 
the REMAND following the ORDER portion of the DECISION.


FINDINGS OF FACT

1.  A July 1987 Board decision denied service connection for 
a left knee disorder, in part, because there was no medical 
evidence of a left knee disorder on post-service VA 
examination of the veteran.  

2.  Additional evidence submitted since July 1987 includes 
letters and medical reports from several private physicians 
and a report of a VA orthopedic examination of the veteran in 
October 1997 that show that the veteran has a current left 
knee disorder; the evidence is of such significance that it 
must be considered to fairly decide the merits of the case.  


CONCLUSION OF LAW

1.  The Board's July 1987 denial of service connection for a 
left knee disorder is final.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 20.1100 (2000).

2.  Evidence associated with the claims file since the 
Board's July 1987 denial is new and material; and the claim 
of service connection for a left knee disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran submitted his claim of service connection for a 
left knee disorder in April 1985.  After a denial of his 
claim in December 1985, the veteran appealed to the Board.  

The evidence before the Board in July 1987 included service 
medical records, which reflect no complaint, finding, or 
diagnosis of any left knee disorder; outpatient treatment 
records from Dewitt Army Hospital at Fort Belvoir, which also 
contain no complaint, finding, or diagnosis of any left knee 
disorder; and the report of a VA orthopedic examination 
conducted in July 1986, which contains no references to the 
veteran's left knee.  In its decision denying service 
connection for a left knee disorder, the Board noted that the 
veteran's service medical records did not refer to a left 
knee disorder, and there was no medical evidence of a left 
knee disorder on VA examination of the veteran in July 1986.  

Evidence submitted since July 1987 includes several 
attachments submitted with an August 1995 letter from the 
veteran.  The attachments include an October 1994 medical 
note from Rajesh K. Sethi, M.D., which indicated that the 
veteran was being treated for back pain and left leg pain.  
In a May 1995 letter from Dr. Sethi to the Office of 
Workmen's Compensation (OWC), in Washington, D.C., it was 
noted that the veteran sustained a back injury at work in 
September 1993.  Subsequent to his back injury in September 
1993, the veteran experienced low back pain and left leg pain 
that had prevented his return to work.  The attachments also 
included a July 1995 letter from a clinical psychologist, 
Edwin N. Carter, Ph.D.  Dr. Carter's letter indicated that 
the veteran was under his professional care, and he opined 
that the veteran's difficulties in dealing with his physical 
limitations resulting from his back pain may be traumatizing 
to him.  

The evidence added to the record also includes a report of a 
December 1995 VA examination of the veteran's spine.  The 
examination report appears to be incomplete, and it ends in 
the middle of a sentence describing the veteran's medical 
history.  No diagnosis is reflected.  

In July 1996, several attachments were submitted with a 
statement from the veteran.  The attachments include a July 
1991 report of a magnetic resonance imaging (MRI) study of 
the veteran's left knee by David Brallier, M.D.  Dr. Brallier 
reported that there was a small left knee joint effusion, and 
an abnormal signal in the medial meniscus, which was mostly 
in the posterior.  No clear indication of a tear was seen, 
and there was no absence of meniscal tissue.  Dr. Brallier's 
impressions were of left knee joint effusion, and an abnormal 
medial meniscus, which was thought to be degenerative in 
nature.  Dr. Brallier indicated that the symmetric appearance 
of the meniscal abnormalities was of concern because it 
suggested advanced degenerative changes, due to factors such 
as extensive exercising, as opposed to a single episode of 
injury.  

The attachments submitted with the veteran's statement in 
July 1996 included a letter, dated in December 1992, from 
Manfred Munters, M.D.  Dr. Munters indicated that the veteran 
was complaining of intermittent discomfort involving both 
knees.  Dr. Munters noted that an x-ray study of the 
veteran's left knee revealed early minimal traction spurs on 
the posterior surface of the knee.  Dr. Munters opined that 
the x-ray study tended to confirm his diagnosis of 
chondromalacia of the left knee, and he indicated that the 
veteran was to be fitted with a left knee support device.  

The attachments submitted in July 1996 also included a note 
from Charles Armstrong, M.D.  Dr. Armstrong reported, in a 
June 1996 note, that he had treated the veteran for patellar 
pain.  The veteran had given a history of discomfort in both 
knees, particularly in the area of the proximal patella, 
increasing that winter.  He was currently asymptomatic but, 
his pain had been disabling in the past.  Dr. Armstrong 
indicated that the veteran had not sustained any recent 
trauma to his knees, and no circumstances had predisposed him 
to experience more severe knee pain at present.  Dr. 
Armstrong noted that the veteran was not working because he 
was "on disability" due to a back injury.  Dr. Armstrong 
reported that, x-ray study of the veteran's knees showed 
evidence of what was described as "jumpers knee" at the 
insertion of the quadriceps tendon at the patella 
bilaterally.  

A June 1996 letter from Dr. Sethi indicated that the veteran 
continued to have chronic back pain and chronic left leg 
pain, which varied in intensity.  Dr. Sethi's impressions 
included chronic myofascial pain syndrome and secondary 
depression.  

In a July 1996 letter to the OWC in Washington, D.C., Dr. 
Carter stated that the veteran remained under his 
professional care.  He was receiving treatment for 
depression, which Dr. Carter described as related to his 
chronic pain, including, but not limited to, myofascial pain, 
back pain and leg pain.  Dr. Carter indicated that he had 
previously treated the veteran on an emergency basis in 
connection with an appointment with a physician to whom the 
veteran was referred by the Department of Labor.  The 
physician, who was identified as "Dr. Guerrero", reportedly 
saw the veteran for an extremely brief period of time, and at 
one point, forced him to bend over and squat in a highly 
painful manner.  The veteran complained that, as a result of 
this episode, he sustained additional physical injury.  Dr. 
Carter noted that the veteran appeared to walk with much more 
pain than he had observed previously.  Dr. Carter opined that 
this episode appeared to have caused the veteran's 
psychological disorder to increase in severity.  In addition 
to appearing more distressed and confused, the veteran and 
his wife reported that he has increased nightmares and 
difficulty in sleeping.  Dr. Carter opined that the veteran 
has severely incapacitating psychological problems associated 
with his pain.  Dr. Carter further expressed his view that 
there is a direct relationship between the veteran's physical 
pain and his current depressed state.  

A September 1996 report of an MRI study of the veteran's 
knees, performed by John B. De Grazia, M.D., was thereafter 
added to the record.  With regard to the left knee, Dr. De 
Grazia's impression was of a tear in the posterior horn of 
the medial meniscus.  

In a letter, dated in September 1996, Dr. Sethi indicated 
that the veteran remained disabled from a work-related back 
injury sustained on September 29, 1993.  Dr. Sethi further 
noted that the veteran has chronic myofascial pain syndrome, 
with low back pain, and left leg pain of variable severity.  
Dr. Sethi indicated that the veteran has developed secondary 
depression from his disabilities, to include his chronic 
pain.  In a July 1997 neurological evaluation follow-up 
report, Dr. Sethi noted that the veteran continued to have 
low back pain radiating into his left leg, which was of 
variable intensity.  It was indicated that the veteran cannot 
sit in one position for more than an hour or stand in any 
position for more than 30 minutes.  He did not feel that he 
could walk at any one time for more than 15 minutes.  

In a letter, dated in April 1997. Dr. Carter reported that he 
had been periodically treating the veteran.  An April 1996 
mental residual functional capacity assessment was performed 
by Dr. Carter and associated with the record at the same time 
as Dr. Carter's April 1997 letter.  A July 1996 mental status 
evaluation report was also included in the record at the same 
time as the April 1997 letter.  Dr. Carter indicated that he 
found the veteran to be depressed and highly anxious.  Dr. 
Carter opined that the veteran's depression relates to his 
chronic pain, including but not limited to, his back pain, 
leg pain, and occasional myofascial pain.  

A VA x-ray study of the veteran's left knee, dated in October 
1997, showed no significant osseous, joint or soft tissue 
abnormality of the left knee.  The radiologist's impression 
was of a normal x-ray study of the left knee.  

On VA psychiatric examination of the veteran in October 1997, 
he reported straining his back during service.  He went to a 
hospital for evaluation and he later underwent physical 
therapy.  The physical therapy and other medical treatment 
did not decrease the severity of his back pain, and the 
veteran expressed his feeling that his subsequent injuries 
not only incapacitated him, but also made him feel hopeless 
and depressed.  He gave a history of post-service back 
injuries in 1991 and 1993.  The veteran reported that, during 
service, he injured his left knee on one occasion while 
marching.  He had had knee pain since this episode.  
Following evaluation, the examiner's diagnoses included Axis 
I: adjustment disorder with mixed emotional features and 
somatization disorder; Axis II: personality disorder; Axis 
III: back and knee injury; and Axis IV:  Moderate disability, 
to include emotional problems, economic problems, and 
problems associated with gaining access to health care 
services.  The examiner noted that the veteran's health care 
access seemed to have been affected by the fact that he is 
receiving workmen's compensation disability benefits.  
Workmen's compensation officials reportedly were reluctant to 
pay for more expensive medical treatment, and this reluctance 
developed in connection with a suggestion from an unspecified 
person or persons that the veteran could be, or should be, 
medically treated with surgery.  The examiner noted that 
information regarding medical treatment as to the veteran's 
back was not available.  The examiner expressed a belief that 
reports regarding the veteran's knee were incomplete.  

On VA orthopedic examination in October 1997, the veteran 
gave a history of pain radiating from his back into the 
posterior aspect of the left leg, down into the lateral foot.  
He stated that he injured his left knee when he stepped into 
a hole while marching in service.  The examiner reviewed the 
September 1996 report of an MRI study of the veteran's left 
knee, and noted the radiologist's impression of a tear of the 
posterior horn of the medial meniscus.  Following clinical 
evaluation, the examining physician's diagnoses included 
persistent low back pain.  The examination report indicates 
that the examiner's diagnosis as to the back also referred to 
radiculopathy on the left but the text of that portion of the 
examination report appears to be incomplete.  The examiner's 
diagnoses also included recurrent left knee pain, medial 
meniscus tear of the posterior horn of the medial meniscus.  
The examiner further noted that, according to the veteran's 
medical history, his left knee injury is separate from his 
back disorder.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by service.  
38 U.S.C.A. § 1131.  The July 1987 Board decision denying 
service connection for a left knee disorder is final, and is 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  To reopen the 
claim, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

"New and material evidence" means evidence not previously 
submitted which bears directly and substantially upon the 
subject matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
consideration with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In this case, the evidence added to the record since July 
1987 includes Dr. Brallier's July 1991 report of an MRI study 
of the veteran's left knee, the December 1992 letter from Dr. 
Munters, Dr. Armstrong's note from June 1996, Dr. Sethi's 
letters of June and September 1996, Dr. De Grazia's MRI study 
of September 1996, and a VA orthopedic examination of the 
veteran, performed in October 1997.  The foregoing evidence 
was not of record at the time of the July 1987 Board decision 
and it is, therefore, new.  The evidence is significant 
because the July 1987 Board decision was based, in part, upon 
the Board's conclusion that the medical evidence did not show 
that the veteran had a left knee disability, and the 
foregoing evidence, associated with the claims file since 
July 1987, shows that he has a left knee disorder.  
Therefore, the evidence is material.  As new and material 
evidence has been submitted to reopen the claim of service 
connection for a left knee disorder, the claim must be 
reopened.  


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a left knee disorder; to 
this extent only, the appeal is granted.  reopened.  



REMAND

Having determined that the claim of service connection for a 
left knee disorder is reopened, a remand is required for the 
RO to consider the claim for service connection for a left 
knee disorder on a de novo basis.  However, the Board also 
notes, initially, that during the pendency of the appeal 
there has been a significant change in the law that could 
well impact upon the adjudication of all the claims on 
appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

As regards the left knee claim, the Board notes that the 
evidence currently of record appears to be conflicting with 
regard to the nature and etiology of the veteran's left knee 
disorder.  The veteran has contended that he injured his left 
knee in an episode in service.  Additionally, on VA 
orthopedic examination in October 1997, he complained of pain 
radiating from his back into the posterior aspect of the left 
leg, down into the lateral foot.  It is unclear whether the 
lower extremity disorder described on VA examination in 
October 1997 is a separate disorder from the left knee 
disorder for which service connection is sought.  

Dr. Munters opined in December 1992 that x-ray study of the 
veteran's left knee tended to confirm his diagnosis of 
chondromalacia of the left knee.  In June 1996, Dr. Armstrong 
reported that x-ray study of the veteran's knees showed a 
condition described as "jumpers knee," was present 
bilaterally.  In a July 1996 MRI study of the veteran's left 
knee, Dr. Brallier opined that the veteran's meniscal 
abnormalities suggested advanced degenerative changes, due to 
factors such as extensive exercising, as opposed to a single 
episode of injury.  Dr. De Grazia's MRI study of the 
veteran's knees in September 1996 showed a tear in the 
posterior horn of the medial meniscus.  A VA x-ray study of 
the veteran's left knee in October 1997 showed a normal left 
knee.  

Given the foregoing evidence, the Board concludes that the 
veteran should undergo further examination to obtain medical 
evidence clarifying the nature and etiology of the veteran's 
left knee disorder.  The Board also notes that, as the 
Veterans Claims Assistance Act of 2000 has eliminated the 
requirement of a well-grounded claim, the RO should 
adjudicate the claim on the merits.

With respect to the claim for secondary service connection 
for an acquired psychiatric disorder, to include depression, 
the Board notes that service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be granted for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran has contended that pain associated with his other 
disabilities, including his service-connected back 
disability, has resulted in the onset of an acquired 
psychiatric disorder, to include depression.  As noted in the 
introduction, above, the claim involving an acquired 
psychiatric disorder is correctly characterized as an 
original claim for secondary service connection; however, the 
RO should consider the claim as such, in the first instance, 
to avoid any prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The Board also finds that additional 
development is warranted to clarify the relationship, if any 
between the veteran's service-connected low back condition 
and any current psychiatric problems.  

In letters dated in July 1996 and April 1997, Dr. Carter, a 
psychologist who has treated the veteran for depression, 
opined that the veteran has psychological problems associated 
with his pain, including pain relating to his service-
connected low back disorder.  However, the letters from Dr. 
Carter do not fully describe the nature of the veteran's 
psychological problems.  Dr. Sethi stated in a letter, dated 
in September 1996, that the veteran developed secondary 
depression from his disabilities, to include chronic pain.  
However, the rationale for this opinion is not set forth in 
the foregoing letter, and it is unclear whether the pain to 
which Dr. Sethi's letter referred includes pain associated 
with a service-connected disability.  Additionally, the 
effect of the examination of Dr. Guerrero on the veteran's 
back disability and its relationship, if any, to what Dr. 
Carter described as the veteran's current depressed state is 
unclear.  

Under these circumstances, the Board finds that Drs. Carter 
and Guerrero should be given the opportunity to supplement 
their opinions.  Further, if, following receipt of any 
additional evidence, the RO determines that the evidence is 
not sufficient to adjudicate the claim, the veteran should be 
scheduled to undergo psychiatric opinion to obtain a medical 
opinion as to the relationship, if any, between a current 
psychiatric disorder and pain resulting from service-
connected disability.     


With regard to the claim for an increased rating for the 
veteran's service-connected low back disorder, complete 
records of medical treatment of the veteran's low back 
disorder have not been associated with the claims folder.  
The record shows that Dr. Sethi has treated the veteran's low 
back disorder over a period of time; however, it does not 
appear that all records of such treatment are included in the 
claims folder.  There is no record of a medical examination 
of the veteran's back reportedly performed by Dr. Guerrero.  
Additionally, records of medical treatment relating to the 
veteran's back injuries in 1991 and 1993 have not been 
associated with the claims folder.  Although the evidence 
also indicates that the veteran is receiving workmen's 
compensation disability benefits, the OWC's disability 
determination and the medical records upon which such 
determination was based are not included in the claims 
folder.  Further, the text of the report of the October 1997 
VA orthopedic examination of the veteran is incomplete, and 
that examination was conducted nearly three years ago.  

Accordingly, the Board finds that all outstanding pertinent 
records should be obtained and associated with the record, 
after which the veteran should undergo further examination of 
his low back to ascertain the current nature and severity of 
his service-connected low back condition, to include the 
extent of functional loss due to pain and other factors.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  

As regards all the claims, the Board emphasizes to the RO 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). 
In this case, the record reflects that the veteran has 
received treatment from the West Haven VA Medical Center.  
Hence, all outstanding medical records must be obtained from 
that facility, as well as from the OWC and any other source 
identified by the veteran, prior to the veteran undergoing 
any further examination.  

For all the foregoing reasons, the issues of entitlement to 
service connection for a left knee disorder, for secondary 
service connection for an acquired psychiatric disorder, and 
an increased rating for a low back disorder are REMANDED to 
the RO for the following:

1.  The RO must obtain and associate with 
the claims file all outstanding records 
of treatment pertaining to the veteran.  
This should specifically include all 
outstanding records from the West Haven 
VAMC, and from Drs. Sethi and Guerrero, 
as well as from other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also.  

2.  The RO should obtain from the Office 
of Workmen's Compensation the records 
pertinent to that Office's decision to 
award the veteran workmen's compensation 
disability benefits, to include the 
medical records relied upon concerning 
that decision.  

3.  After associating with the claims 
filed all records received pursuant to 
paragraphs 1 and 2, above, the veteran 
should undergo a VA orthopedic 
examination to determine the nature and 
etiology of his left knee disorder, and 
to determine the current severity of his 
low back disorder.  The entire claims 
folder, to include a complete copy of 
this REMAND, must be provided to and be 
reviewed by the physician designated to 
examine the veteran.  All necessary tests 
and studies (to include x-rays and range 
of motion studies, with standard or 
normal ranges of motion provided for 
comparison purposes) should be 
accomplished, and all clinical findings 
should be reported in detail.  

With regard to the left knee, the 
examining physician must furnish an 
opinion, with respect to each left knee 
disorder diagnosed, whether it is at 
least as likely as not that such disorder 
is related to the veteran's active 
military service.  

With regard to the low back, the examiner 
should comment upon the full nature and 
extent of service-connected back 
lumbosacral strain.  If more than one low 
back disorder is diagnosed, the examiner 
should indicate the relationship between 
each such additional disorder and the 
service-connected condition.  If deemed 
unrelated, the examiner should indicate 
whether it is possible to distinguish 
symptoms attributable to service-
connected and nonservice-connected 
disorder(s).  

The examiner should indicate whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use..  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  
The examiner should also indicate 
whether, with consideration of functional 
loss due to pain and any other factor(s) 
identified above, the limitation of 
motion of the low back is slight, 
moderate or severe.  The examiner should 
further also opine whether there is 
severe lumbosacral strain, with listing 
of his whole spine to the opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending in a 
standing position, loss of lateral spine 
motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, 
or some of the above with abnormal 
mobility on forced motion. 

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached should 
be set forth in a typewritten report.  

4.  The RO should provide Drs. Carter and 
Guerrero the opportunity to supplement 
their previously submitted opinions on 
the relationship between the veteran's 
low back problems and his psychiatric 
problems.  

5.  If after receiving any additional 
evidence pursuant to the development 
requested in paragraph 4, above, the RO 
determines that the evidence of record is 
not medically sufficient to adjudicate 
the claim for secondary service 
connection for an acquired psychiatric 
disability, the veteran should also 
undergo VA psychiatric examination to 
determine the nature and etiology of any 
current acquired psychiatric disorder, to 
include depression.  The entire claims 
folder, to include a complete copy of 
this REMAND, must be provided to and be 
reviewed by the physician designated to 
examine the veteran.  All necessary tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  With respect to each 
psychiatric disorder diagnosed, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the disorder was caused or is 
aggravated by the veteran's service-
connected back disability.  If 
aggravation is found, the examiner should 
indicate the extent of psychiatric 
disability resulting from the 
aggravation.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached should 
be set forth in a typewritten report.  

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), and 00-92 (December 
13, 2000), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered..

8.  After completion of the foregoing 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claims on appeal in light of all pertinent 
evidence and legal authority, specifically 
to include that cited to herein. The claim 
for service connection for a left 
disability should be accomplished on the 
merits.  Additionally, adjudication of the 
claim for secondary service connection for 
a psychiatric disorder should include 
consideration of whether the disability is 
caused or aggravated by service-connected 
disability.  Moreover, adjudication of the 
claim for an increased rating claim for 
low back disability should include 
consideration of functional loss due to 
pain and other factors, as noted above; 
the RO should also consider all 
potentially applicable diagnostic codes in 
evaluating that disability.  The RO must 
provide adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

9.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond 
before the claims file is returned to the 
Board.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 



